                   UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

RICHARD LYNN DOPP,                           )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )   Case No. CIV-16-1164-G
                                             )
BUDDY HONAKER et al.,                        )
                                             )
      Defendants.                            )

                                        ORDER

      Now before the Court is a Motion to Compel filed by Defendants Baird, Neau,

Neefe, Paine, and Sellers (the “CCA Defendants”) (Doc. No. 104). In their Motion, the

CCA Defendants request that Plaintiff Richard Lynn Dopp be required to sign a release

authorizing Defendants to obtain Plaintiff’s medical records from North American Spine

Institute (“NASI”).

      The Court agrees that Plaintiff “has placed [his] physical condition at issue in this

case” and that any records from NASI are “relevant to [his] claims.” Schrock v. Pliva USA,

Inc., No. 08-453-M, 2010 WL 11508889, at *1 (W.D. Okla. Apr. 2, 2010); see Am. Compl.

(Doc. No. 9) at 13. Further, Plaintiff has submitted no objection to the CCA Defendants’

Motion, and thus the Motion is deemed confessed. See LCvR 7.1(g).

      Accordingly, CCA Defendants’ Motion to Compel Plaintiff to provide a signed

medical-record release is GRANTED. CCA Defendants shall mail Plaintiff a release form

at his address of record within seven days of this Order. Plaintiff is directed to sign and
return the release to CCA Defendants within fourteen days of receipt. If Plaintiff does not

comply with this directive, CCA Defendants should notify the Court.

      CCA Defendants’ Motion for extension of their dispositive-motion deadline (Doc.

No. 105) is GRANTED. Rather than striking the deadline, the Court directs that CCA

Defendants’ motion for summary judgment is due no later than April 1, 2019.

      IT IS SO ORDERED this 15th day of February, 2019.




                                            2
